Citation Nr: 1828228	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  17-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence was received to reopen the claim of service connection for a condition of the lower extremities.

2. Whether new and material evidence was received to reopen the claim of service connection for a left arm condition.

3. Entitlement to service connection for diabetic peripheral neuropathy of the upper left extremity as secondary to service-connected diabetes mellitus, type II.  

4. Entitlement to service connection for diabetic peripheral neuropathy of the lower left extremity as secondary to service-connected diabetes mellitus, type II.  

5. Entitlement to service connection for diabetic peripheral neuropathy of the upper right extremity as secondary to service-connected diabetes mellitus, type II.

6. Entitlement to service connection for diabetic peripheral neuropathy of the lower right extremity as secondary to service-connected diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for unspecified idiopathic peripheral neuropathy in all four extremities.  The issue has been recharacterized given the medical evidence specifying the type of peripheral neuropathy.


FINDINGS OF FACT

1. In an unappealed April 1994 decision, the RO denied the Veteran's claims of service connection for a condition of the lower extremities and a left arm condition; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2. The evidence received since the April 1994 rating decision directly relates to an unestablished fact necessary to substantiate the claims for service connection for a condition of the lower extremities and a left arm condition.

3. The Veteran has a current disability of diabetic peripheral neuropathy in his upper and lower right extremities and upper and lower left extremities, which is caused by his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The April 1994 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for a condition of the lower extremities and a left arm condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Diabetic peripheral neuropathy in the upper left extremity is the result of service-connected diabetes mellitus, type II.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. Diabetic peripheral neuropathy in the lower left extremity is the result of service-connected diabetes mellitus, type II.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5. Diabetic peripheral neuropathy in the upper right extremity is the result of service-connected diabetes mellitus, type II.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6. Diabetic peripheral neuropathy in the lower right extremity is the result of service-connected diabetes mellitus, type II.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO denied service connection for a condition of the lower extremities and a left arm condition in an April 1994 rating decision, finding that there was no evidence of an in-service incurrence or nexus to service.  The evidence considered at the time included service treatment records and post service medical records.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the April 1994 decision became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

The Veteran's new claim asserts a different theory of entitlement.  He avers that his peripheral neuropathy in all of his extremities is the result of his service-connected diabetes mellitus, type II.  A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Pertinent evidence received since the April 1994 denial of the claim includes post service treatment records demonstrating nexus evidence that the condition of the left arm and lower extremities is caused by the Veteran's service-connected disease (diabetes).  This evidence is new and supports the Veteran's claims under the secondary service connection theory of entitlement.  The criteria for reopening the claims for service connection for a condition of the lower extremities and a left arm condition (now called diabetic peripheral neuropathy for the four extremities) is met.

II. Service Connection

The Veteran specifically asserts that his current peripheral neuropathy of his upper left and right and lower left and right extremities is due to his service-connected diabetes mellitus, type II.  

As the Veteran's argument focuses almost exclusively on the theory of secondary service connection, and as the Board is granting the claim in full under this theory, discussion of other theories of entitlement for service connection is not necessary.

For the reasons that follow, service connection for diabetic peripheral neuropathy of his upper left and right and lower left and right extremities on a secondary basis is warranted.

Generally service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

At the outset, the Board notes that the first two elements for secondary service connection have been met.  The Veteran has a current disability of diabetic peripheral neuropathy.  See May 2015 VA Treatment Record.  The Veteran also has a service-connected disability - diabetes mellitus type II - as associated with herbicide exposure.  See January 2012 RO Rating Decision.

The crux of the matter is whether there is sufficient nexus evidence that establishes a causal connection between the peripheral neuropathy and the diabetes.  In this regard, the Veteran underwent a VA examination specifically for diabetic sensory-motor diabetic neuropathy in October 2015.  The examiner conducted a variety of tests in all four extremities (though not all tests were performed) and concluded that while the Veteran exhibited signs of diabetic peripheral neuropathy in his extremities, there was insufficient clinical evidence for such a diagnosis.  

However, subsequent VA treatment records show that the Veteran has been diagnosed with and treated for diabetic peripheral neuropathy.  For instance, the May 2015 VA treatment record shows that the Veteran underwent a neurological consult and was diagnosed with diabetic peripheral neuropathy in his extremities.  He did not have pain, but the physician noted that control of his diabetes is essential.  A June 2016 VA treatment note also confirms a diagnosis and treatment for diabetic neuropathy.  As such, the Board concludes that the Veteran has a valid diagnosis of diabetic neuropathy, which, as the condition indicates, is clear evidence of neuropathy that is caused by his diabetes. 

As the record is not clear whether the Veteran's diagnosis of diabetic neuropathy is limited only to his lower extremities, where there were noted symptoms present on examination in October 2015, the Board will proceed to resolve this doubt in the Veteran's favor and find that, on balance, there is diabetic peripheral neuropathy in all four extremities due to the service-connected diabetes mellitus.

Resolving doubt in favor of the Veteran, entitlement to service connection for diabetic peripheral neuropathy in all four extremities (upper and lower left, upper and lower right) is warranted on a secondary basis.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of service connection for a condition of the lower extremities is granted.

The application to reopen the claim of service connection for a left arm condition is granted.

Service connection for diabetic peripheral neuropathy of the upper left extremity as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for diabetic peripheral neuropathy of the lower left extremity as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for diabetic peripheral neuropathy of the upper right extremity as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for diabetic peripheral neuropathy of the lower right extremity as secondary to service-connected diabetes mellitus, type II, is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


